Title: To Thomas Jefferson from John Page, 20 December 1803
From: Page, John
To: Jefferson, Thomas


               
                  Sir,
                  Richmond December 20th. 1803.
               
               I have this day sent to the General Assembly your letter and the copy of an Article of Amendment proposed by Congress to be added to the Constitution of the United States respecting the election of President and Vice President inclosed therein. They would have been earlier communicated to the Legislature could I have done it in my official Character. They were received when I was only a private Citizen.
               I am with high respect & Esteem Sir Your most obedt. Servt.
               
                  John Page
               
            